SNEDIKER, J.
Epitomized Opinion
This action was brought for damages arising from an automobile accident -in the -City of Dayton. After the claim was filed in -the Municipal -Court, summons was issued to and served by the sheriff, as the defendants resided outside the city. The defendants came into court specially, and made a motion to strike the case from the files for want of jurisdiction in the Municipal 'Court. The motion was overruled. Jury impaneled and judgment of $125 given for .plaintiff. ’ Error was then prosecuted in this -Court, which held:
1. The claim of plaintiff in the 'Court below, being for $250, was within the jurisdiction of a-Justice of the Peace, and could have -been properly exercised in the Municipal Court," under Secs. 1679-54 GC. But 1579-46 GC, indicates plainly that the territorial juristion of the Dayton Municipal Court is within the city limits, unless some law varies the rule.
2. The defendant claims that the automobile law,. 6308 GC, for regulation of mo-tor vehicles applies. But it seems clear that this law was intended to furnish a means by which one claiming to be injured through the negligence of a non-resident of his county, might sue in the county of his residence; but where accidents occur as between persons all of whom live in the same county, there are ample provisions for bringing the action in his own township, or within the township where the defendant resides, or. if the amount involved warrants it, in the County Common Pleas Court.